                    Case 1:18-mj-08861-UA Document 6 Filed 11/02/18 Page 1 of 1




 AO 458 (Rev. 06/09) Appeanoce of Counsel ·


                                     UNITED STATES DISTRICT Co
                                                       for the




To:      The clerk of court and all parties ofrecord




                                                                                         (00/7


                                                           JdJ     7~o.
                                                                   .
                                                                             2'6Qo
                                                                      Telephone number



                                                       ·
                                                           ):(2.   /50 . .]f'Db
                                                                          FAX number
